DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed November 9, 2020 has been entered.  Claims 1-15 are pending in this application. 
The amendments to the drawings, specification, and claims have overcome the objections to the drawings, specification, and claims, as well as the majority of the rejections to the claims under 35 U.S.C. 112, as presented in the prior office action mailed September 10, 2020.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ralph Moore on February 1, 2021.
The application has been amended as follows: 
[[Methods]]A method for allocating aligned, Memory Protection Unit (MPU) region, and very small data blocks from a heap and freeing said blocks back to said heap, comprising:
initializing said heap to have start and end chunks to mark the boundaries of said heap and a chunk called the “top chunk” which initially has all available space to allocate from said heap;
structuring said heap to consist of chunks each with a chunk control block (CCB) and further with either an inuse data block or a free data block, and said CCB is used to doubly-link [[said]] chunks together and to provide control information for each [[said]] chunk;
accepting allocation commands, including reallocation commands, from other software to obtain chunks, each said chunk starting with said CCB followed by a data block of a requested size from said top chunk or from a large-enough free chunk after some inuse chunks have been freed back to said heap, and returning pointers to said data blocks within said obtained chunks;
accepting allocation commands from said other software to obtain chunks containing said CCBs and MPU region data blocks, wherein an MPU region is aligned on a power of two size and said MPU region data block consists of equal-size contiguous subregions within said MPU region, and returning pointers to said MPU region data blocks;
accepting allocation commands from said other software to obtain small data blocks and supplying said small data blocks from integrated block pools instead of from said heap, or automatically from said heap when said small data blocks cannot be allocated from said integrated block pools due to required block sizes or alignments being not available, and returning pointers to said small data blocks;
accepting free commands from said other software using pointers to said aligned data blocks or to said MPU region data blocks to free said heap chunks containing said aligned data blocks or said MPU region data blocks back to said heap; and
;
wherein using a search method of said heap, a chunk is found containing a data block of the size and alignment required by an allocation command, wherein said found chunk has spare space between the CCB and the data block, in which case the CCB in said found chunk is moved before the data block in said found chunk and said spare space is now before the CCB.
2. (cancelled)
3. (cancelled)
4. The method of claim [[3]]1 wherein [[the]]a preceding chunk (prechunk) is free, in which case said spare space is merged into said free prechunk.
5. The method of claim [[3]]1 wherein [[the]]a preceding chunk (prechunk) is inuse and said prechunk has no spare space after its data block, in which case said spare space becomes part of said prechunk following its data block, the last word of said spare space is set to point to the start of said spare space, and a spare space flag (SSP flag) is set in the CCB of said found chunk.
6. The method of claim [[3]]1 wherein [[the]]a preceding chunk (prechunk) is inuse and said prechunk has spare space after its data block, in which case said spare spaces are combined and [[the]]an initial spare space pointer is moved to the last word of the combined spare space. 
7. The method of claim 6 wherein if said combined spare space is now greater than or equal to [[the]]a minimum chunk size permitted by said heap, the combined spare space may be split from the prechunk into a new free chunk[[ or may not be split from the prechunk, into a new free chunk, depending upon user preference]].
13. The method of claim 1 wherein, during a non-aligned allocation[[ for a allocation command]], space in a found chunk following its data block that is too small to split into a residue chunk becomes spare [[said]]the CCB of said found chunk.
15.The method of claim 14 wherein a compile-time configuration constant exists to disable [[merging]]combining of prechunk spare space with free chunks.

Allowable Subject Matter
Claims 1 and 4-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 currently recites “wherein using a search method of said heap, a chunk is found containing a data block of the size and alignment required by an allocation command, wherein said found chunk has spare space between the CCB and the data block, in which case the CCB in said found chunk is moved before the data block in said found chunk and said spare space is now before the CCB.”  
In a review of the art, the block header data structures are allocated as aligned with the blocks leaving no free space in between the headers and data blocks, see for example Lea (“A Memory Allocator”, cited in the previous office action) Trainin (cited in the previous office action) and Meka et al. (US 2010/0205374). While this matches the result of the performed limitation where the spare space is before the CCB, the limitation requires scenarios where initial chunk allocations results in situations where the spare space exists between the CCB and data block where processing is performed to address this.  No reference was found disclosing these scenarios or processing, leading to a failure to anticipate or render this limitation obvious, leading to a determination of allowance. 
The dependent claims are allowed for dependence on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Meka, as cited above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093.  The examiner can normally be reached on Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/A.D.H./Examiner, Art Unit 2139 

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139